 

Exhibit 10.6

Arvinas, Inc.

Restricted Stock Unit Agreement

Arvinas Inc. (the “Company”) hereby grants the following restricted stock units
pursuant to its 2018 Stock Incentive Plan.  The terms and conditions attached
hereto are also a part hereof.

Notice of Grant

 

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of Restricted Stock Units (“RSUs”) granted:

 

Number, if any, of RSUs that vest immediately on the grant date:

 

RSUs that are subject to vesting schedule:

 

Vesting Start Date:

 

Vesting Schedule:

 

 

 

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

Arvinas, Inc.

Signature of Participant

 

 

 

 

By:

 

Street Address

 

 

Name of Officer

Title:

 

 

City/State/Zip Code

 

 

 

 

--------------------------------------------------------------------------------

 

Arvinas, Inc.

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company, by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Restricted Stock Unit Agreement (this
“Agreement”) and in the Company’s 2018 Stock Incentive Plan (the “Plan”), an
award with respect to the number of restricted stock units (the “RSUs”) set
forth in the Notice of Grant that forms part of this Agreement (the “Notice of
Grant”).  Each RSU represents the right to receive one share of common stock,
$0.001 par value per share, of the Company (the “Common Stock”) upon vesting of
the RSU, subject to the terms and conditions set forth herein.  

2.Vesting.

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”).  Any fractional shares resulting from
the application of any percentages used in the Vesting Schedule shall be rounded
down to the nearest whole number of RSUs.  Upon the vesting of the RSU, the
Company will deliver to the Participant, for each RSU that becomes vested, one
share of Common Stock, subject to the payment of any taxes pursuant to Section
7.  The Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such
date.  Notwithstanding anything herein to the contrary, in the sole discretion
of the Board, the Company may, with respect to any applicable vesting date of
the RSU, deliver to the Participant cash having a fair market value equal to the
number of shares of Common Stock underlying the portion of the RSU that vested
on such date, payable within 30 days of the vesting date, less applicable taxes.

3.Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to be an employee, director or officer
of, or consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
awards under the Plan (an “Eligible Participant”) for any reason or no reason,
with or without cause, all of the RSUs that are unvested as of the time of such
cessation shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Participant, effective as of
such cessation.  The Participant shall have no further rights with respect to
the unvested RSUs or any Common Stock that may have been issuable with respect
thereto.  If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

 

 

--------------------------------------------------------------------------------

 

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

5.Rights as a Stockholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  

6.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  

7.Tax Matters.

(a)Acknowledgments; No Section 83(b) Election.  The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s tax liability that may arise
in connection with the acquisition, vesting and/or disposition of the RSUs.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended (the “Code”), is available with respect to RSUs.

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs.  At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, the Participant may execute the instructions set forth in
Schedule A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation.  If the Participant does not execute the
Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the award then vested the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.  The Company shall not deliver any
shares of Common Stock to the Participant until it is satisfied that all
required withholdings have been made.

 

 

--------------------------------------------------------------------------------

 

8.Miscellaneous.

(a)No Right to Continued Service.  The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company or any affiliate of the Company.

(b)Section 409A.  The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Code and the
Treasury Regulations issued thereunder (“Section 409A”).  The delivery of shares
of Common Stock on the vesting of the RSUs may not be accelerated or deferred
unless permitted or required by Section 409A.

(c)Participant’s Acknowledgements.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(d)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 

 

--------------------------------------------------------------------------------

 

Schedule A

Automatic Sale Instructions

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

(a)Upon any vesting of RSUs pursuant to Section 2 hereof, the Company shall
arrange for the sale of such number of shares of Common Stock issuable with
respect to the RSUs that vest pursuant to Section 2 as is sufficient to generate
net proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
vesting of the RSUs (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the net proceeds of such sale shall be delivered to the
Company in satisfaction of such tax withholding obligations.

(b)The Participant hereby appoints the Chief Executive Officer, the Chief
Financial Officer and the Corporate Counsel, and any of them acting alone and
with full power of substitution, to serve as his or her attorneys in fact to
arrange for the sale of the Participant’s Common Stock in accordance with this
Schedule A.  The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the shares pursuant to this Schedule A.

(c)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock.  The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

Participant Name:

 

 

Date:

 

 

 

 